     Case 14-17571-KCF            Doc 148 Filed 01/20/19 Entered 01/21/19 00:37:49                         Desc
                                 Imaged Certificate of Notice Page 1 of 3
Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 14−17571−KCF
                                         Chapter: 13
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Donna DeRosa−Ruquet                                      Scott Ruquet
   226 Potters Drive                                        226 Potters Drive
   Bayville, NJ 08721                                       Bayville, NJ 08721
Social Security No.:
   xxx−xx−0594                                              xxx−xx−8070
Employer's Tax I.D. No.:


                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION

      NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Kathryn C. Ferguson on:

Date:       2/7/19
Time:       02:30 PM
Location:    Courtroom 2, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

for the purpose of acting on applications for compensation. Attendance by creditors is welcome, but not required.

      The following applications for compensation have been filed:

APPLICANT(S)
David E. Shaver, Attorney for Debtors

COMMISSION OR FEES
$2975.00
EXPENSES
$0.00

Creditors may be heard before the applications are determined.

      An appearance is not required on an application for compensation unless an objection is filed. Any objection
must be filed with the court and served on interested parties not later than 7 days before the scheduled hearing.




Dated: January 18, 2019
JAN:

                                                                       Jeanne Naughton
                                                                       Clerk
         Case 14-17571-KCF         Doc 148 Filed 01/20/19 Entered 01/21/19 00:37:49                 Desc
                                  Imaged Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                         District of New Jersey
In re:                                                                                 Case No. 14-17571-KCF
Donna DeRosa-Ruquet                                                                    Chapter 13
Scott Ruquet
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0312-3          User: admin                  Page 1 of 2                   Date Rcvd: Jan 18, 2019
                              Form ID: 137                 Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 20, 2019.
db/jdb         +Donna DeRosa-Ruquet,    Scott Ruquet,    226 Potters Drive,    Bayville, NJ 08721-2527
sp             +Michael P. Cahill,    29 Main Street,    Toms River, NJ 08753-7435
cr             +TD Bank,   Park 80 West-Plaza One,     250 Pehle Avenue, Suite 401,     c/o Cohn Lifland,
                 Saddle Brook, NJ 07663-5832
cr             +WELLS FARGO BANK, N.A. D/B/A AMERICAS SERVICING CO,      Phelan Hallinan & Schmieg, PC,
                 400 Fellowship Road,    Suite 100,    Mt. Laurel, NJ 08054-3437
cr             +Wells Fargo Bank, N.A., d/b/a Wells Fargo Dealer S,      1451 Thomas Langston Road,
                 Winterville, NC 28590-8872
514988344      +America’s Servicing Co.,    Attn: Bankruptcy Dept,      MAC# D3347-014,    3476 Stateview Blvd.,
                 Fort Mill, SC 29715-7203
514720570      +America’s Servicing Company,    P.O. Box 10328,     Des Moines, lA 50306-0328
514720578      +Berkeley Sewer Authority,    255 Atlantic City Blvd.,     Bayville, NJ 08721-1296
514720577      +Berkeley Twp. MUA,    42 Station road,    Bayville, NJ 08721-2129
515776890       First Associates Loan Servicing,     POB 503430,    San Diego, CA 92150-3430
514720574     ++JERSEY CENTRAL POWER AND LIGHT COMPANY,     BUILDING 3,    331 NEWMAN SPRINGS ROAD,
                 RED BANK NJ 07701-6771
               (address filed with court: JCPL,      P.O. Box 3687,    Akron, Ohio 44309-3687)
514720569     ++NATIONSTAR MORTGAGE LLC,    PO BOX 619096,    DALLAS TX 75261-9096
               (address filed with court: Nationstar Mortgage,       POB 619096,   Dallas, TX 75261-9741)
514872954      +NATIONSTAR MORTGAGE, LLC,    C/O Weinstein, Pinson, & Riley, P.S.,
                 2001 Western Avenue, Ste. 400,     Seattle, WA 98121-3132
514751648      +NJ Class,   POB 548,    Trenton, NJ 08625-0548
514720575      +NJ HESSA,   C/0 Russell P. Goldman, P.c.,     121 Highway 36, Suite 130,
                 West Long Branch, NJ 07764-1460
514720573      +NJ Natural Gas,    633 Lake Avenue,    Asbury Park, NJ 07712-7108
514720576      +NJ Turnpike Authority,    P.O. Box 52005,    Newark, NJ 07101-8205
514969903      +New Jersey Natural Gas,    1415 Wycoff Rd,    POB 1378,    Wall, NJ 07719-1378
514720580      +SOHEHA,   P.O. Box 9416,    Trenton, NJ 08650-1416
516273269      +Specialized Loan Servicing LLC,     8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
516273270      +Specialized Loan Servicing LLC,     8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129,     Specialized Loan Servicing LLC,
                 8742 Lucent Blvd, Suite 300,    Highlands Ranch, Colorado 80129-2386
514916836      +U.S. Bank Cust for Pro Cap III, LLC,     Att: Robin London Zeitz,    1105 Laurel Oak Rd Ste 136,
                 Voorhees, NJ 08043-4312
514980548      +U.S. Bank National Association, as Trustee, succes,      c/o Zucker Goldberg & Ackerman,
                 200 Sheffied Street, Suite 301,     Mountainside, NJ 07092-2315
514720579      +US BANK,   PRO CAP Ill LLC,    50 South 16th Street Suite 150,     Philadelphia, PA 19102-2521
514769504       Wells Fargo Bank, N.A.,    P.O. Box 19657,    Irvine, CA 92623-9657
514720571       Wells Fargo Dealer Services,    PO Box 25341,    Santa Ana, CA 92799-5341

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Jan 18 2019 21:58:42       U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,   Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Jan 18 2019 21:58:42        United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
cr             +E-mail/Text: bankruptcynotice@franklincredit.com Jan 18 2019 21:58:35
                 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE F,     RAS CITRON, LLC,
                 130 Clinton Road, Suite 202,    Fairfield, NJ 07004-2927
514905622       E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 18 2019 22:00:59
                 Capital One Bank (USA), N.A.,    by American Info Source LP as Agent,     PO Box 71083,
                 Charlotte, NC 28272-1083
514933198       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 18 2019 22:00:49
                 Portfolio Recovery Associates, LLC,    c/o Capital One,    POB 41067,    Norfolk VA 23541
514932078      +E-mail/Text: csidl@sbcglobal.net Jan 18 2019 21:58:48       Premier Bankcard Charter,    POB 2208,
                 Vacaville, CA 95696-8208
514915971       E-mail/Text: bankruptcy@td.com Jan 18 2019 21:58:44       TD Bank N.A,,    Att: Lynn Ann Ballard,
                 David Hyam Futterman,    1701 Route 70 East,   Cherry Hill, NJ 08034
514970634       E-mail/Text: bankruptcy@td.com Jan 18 2019 21:58:44       TD Bank N.A.,    Attn: Bankruptcy Dept.,
                 ME2-002-035,    P.O. Box 9547,   Portland, ME 04112-9547
                                                                                               TOTAL: 8

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
514777837*    ++JERSEY CENTRAL POWER AND LIGHT COMPANY,   BUILDING 3,   331 NEWMAN SPRINGS ROAD,
                 RED BANK NJ 07701-6771
               (address filed with court: Jersey Central Power & Light,    PO Box 3687,   Akron, OH 44309-3687)
514980728*     +U.S. Bank National Association, as Trustee, succes,   c/o Zucker Goldberg & Ackerman,
                 200 Sheffied Street, Suite 301,   Mountainside, NJ 07092-2315
            Case 14-17571-KCF              Doc 148 Filed 01/20/19 Entered 01/21/19 00:37:49                                Desc
                                          Imaged Certificate of Notice Page 3 of 3


District/off: 0312-3                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 18, 2019
                                      Form ID: 137                       Total Noticed: 34

514720572       ##+Condor Capital Corporation,            165 Oser Avenue,        Hauppauge, NY 11788-3710
                                                                                                                    TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2019 at the address(es) listed below:
              Albert Russo     on behalf of Trustee Albert Russo docs@russotrustee.com
              Albert Russo     docs@russotrustee.com
              Albert Russo (NA)     on behalf of Trustee Albert Russo docs@russotrustee.com
              Andrew L. Spivack    on behalf of Creditor    WELLS FARGO BANK, N.A. D/B/A AMERICAS SERVICING
               COMPANY AS SERVICING AGENT FOR U.S. BANK nj.bkecf@fedphe.com
              Andrew L. Spivack    on behalf of Creditor    U.S. Bank National Association, as Trustee, successor
               in interest to Bank of America, National Association, as Trustee,successor by merger to LaSalle
               Bank National Association, as Trustee for Morgan S nj.bkecf@fedphe.com
              Charles G. Wohlrab    on behalf of Creditor    Deutsche Bank National Trust Company, as Trustee for
               GSAA Home Equity Trust 2004-5 ASSET-BACKED CERTIFICATES, SERIES 2004-5 cwohlrab@logs.com,
               njbankruptcynotifications@logs.com
              David E. Shaver    on behalf of Joint Debtor Scott Ruquet dshaver@bnfsbankruptcy.com
              David E. Shaver    on behalf of Debtor Donna DeRosa-Ruquet dshaver@bnfsbankruptcy.com
              Jeffrey W. Herrmann    on behalf of Creditor    TD Bank jwh@njlawfirm.com,
               ap@njlawfirm.com;md@njlawfirm.com;r57289@notify.bestcase.com
              John R. Morton, Jr.    on behalf of Creditor    Wells Fargo Bank, N.A., d/b/a Wells Fargo Dealer
               Services; successor by merger to Wells Fargo Dealer Services, Inc., f/k/a Wachovia Dealer
               Services, Inc. ecfmail@mortoncraig.com, mortoncraigecf@gmail.com
              Kevin M. Buttery    on behalf of Creditor    DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
               GSAA HOME EQUITY TRUST 2004-5 ASSET-BACKED CERTIFICATES, SERIES 2004-5 bkyefile@rasflaw.com
              Linda S. Fossi    on behalf of Creditor    U.S. Bank Cust for Pro Cap III, LLC
               lfossi@zeitzlawfirm.com,
               gzeitz@zeitzlawfirm.com;cdillon@zeitzlawfirm.com;rzeitz@zeitzlawfirm.com
              Mercedes Diego     on behalf of Creditor    TD Bank md@njlawfirm.com, jwh@njlawfirm.com
                                                                                              TOTAL: 13
